Dismissing Appeal.
This is a second appeal of this case. See Com. v. Estes,265 Ky. 186, 96 S.W.2d 578.
On or before October 17, 1935, a steer was stolen from Nelson Van Meter of Clark county, Ky. On that day that steer was listed for sale in the name of Robert Estes with the Madison Sales Company of Richmond, Ky. The weight of the animal then was 915 pounds, and it was sold that day for $58.97 to William Parrish of Madison county.
For some reason suspicions were aroused and payment of the check was stopped, and Robert Estes and Sonny Rose were arrested and later were charged by indictment with grand larceny. On April 12, 1937, Robert Estes was tried under that indictment, was found guilty, and his punishment fixed at one year of confinement in the penitentiary.
On April 30, 1937, his motions and grounds for a new trial were overruled. On the 13th of September, 1937, the first day of the next term of the Clark circuit court, his bill of exceptions was signed, filed, and ordered made a part of the record without being spread on the order book. Estes had 60 days from that time in which to appeal to this court. See subsection 4 of section 336, Kentucky Code of Practice in Criminal Cases. His appeal was not filed with the clerk of this court until December 8, 1937, which was 86 days thereafter.
Therefore this court is without jurisdiction to entertain this appeal, and upon the authority of Salisbury v. Com.,254 Ky. 77, 70 S.W.2d 987, this appeal is now dismissed.